DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-12 are pending and are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “whereby a solar panel is maintained” is indefinite.  A solar panel is previously recited (see the recitation “said solar panel” in the previous two clauses, and “positioning of a solar panel therein” previously).  As such, it is unclear if the limitation “a solar panel is maintained” refers to the previously recited solar panels or if it requires an additional solar panel.  Correction is required.
Claims 2-12 are rejected as being dependent upon a rejected base claim.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 is identical to claim 2 and dependent upon claim 3, which depends on claim 2  As such, the limitations claimed in claim 6 do not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joko et al., U.S. Patent No. 6,065,256.

	A first support member (rafter 27) having an upper surface and a lower surface configured for positioning upon an underlying support surface (see fig. 4);
	A second support member having an upper surface and a lower surface configured for positioning on the underlying support surface (while fig. 4 shows a view with one rafter, Joko provides the multiple rafters are included to provide the entire photovoltaic roofing structure.  Fig. 9 explicitly shows multiple support members);
	A roof panel (20) having a central axis extending between a first side edge and a second side edge (see, e.g., fig. 9).  The roof panel of Joko includes a first side edge positioned upon an upper surface of the first support member and a second side edge positioned on the second support member;
Joko further provides that a first projecting portion of the roof panel extends to a distal end on the first side edge and a second projecting portion that does the same on the second side edge, both substantially normal to the upper surface of the respective support members.
Each projecting member includes an opening between the respective projecting portions.  The opening includes two astragals (28, see fig. 4) that are both securable to the support member in an engaged position.  Elements 28 meet the limitation “astragal” as it is a narrow semicircular molding, and the configuration of Joko corresponds to the feature provided in the present specification.  Joko provides that the first astragal is in engaged position having a central portion surrounding the distal end of the first projecting portion and is in contact with the first side surface of a solar panel positioned in the opening, and the second astragal has a central portion surrounding the distal end of the second projecting portion and is in contact with a second side surface of the solar panel positioned in the opening opposite the first side surface thereof.  The solar panel is maintained in the opening a distance above the underlying support surface by contact with the first astragal and the second astragal (see.

Regarding Claims 2, 3, and 6 Joko teaches that the mounting structure includes a first roof panel portion in an engagement with a second roof panel portion, where the first panel portion has the first projecting portion from the first side to a first folded edge opposite thereto; and a second roof panel portion having the same structure and extending to a first folded edge opposite thereto.  The folded edges are positioned in connection with the respective folded edges and form a secondary support structure to support a central area of the solar panel (shown in figs. 3 and 9).
Regarding Claims 7 and 8, Joko teaches that the first and second astragals are securable to the engaged position by first and second screws extending through a central portion of the astragals;
Joko further provides that each includes two ribs extending from the central portion that are positioned on opposing sides to the first and second screws positioned in the openings.  The space in the opening can be seen to define a passage for wires (see fig. 4 and column 5, lines 35-45).
Regarding Claims 9-12, Joko teaches that the device includes caps that removeably attach to each astragal and further meet all of the limitations claimed (30; see fig. 4 and column 5, lines 1-5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721